DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group II, species (a), claims 13-21, in the reply filed on 3/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 13, lines 6-7, the limitation “extending the second chip” is indefinite.  A word seems to be missing after the word “extending”.  For example, extending to or extending into or extending through, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawashita et al., US Publication No. 2010/0155940 A1.

Regarding claim 13:
The following drawing duplicates fig. 21 in order to show stacking a first chip (C1) and a second chip (C2) as shown in examples of stacking in figs. 45 and 47.


    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
C2

    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
C1

In a first interpretation-

Kawashita anticipates or teaches:
13. A semiconductor apparatus comprising (see fig. 21 above showing stacking and fig. 45; also see figs. 24, 43-44 and 47): 
	a first chip (C1) including a first electrode (e.g. 5 of C1) and having one of a recess (e.g. recess 7) and a protrusion; 
	a second chip (C2) having the other one of the recess and the protrusion (e.g. protrusion 4/5), the protrusion being positioned into the recess (e.g. 7 of C1); 
	an adhesive (23 in fig. 45) disposed between the first chip and the second chip; 
though; see 35 USC 112 rejection above] the second chip; and 
	a second electrode (9/6 of C2) formed in the through hole (e.g. 7 of C2) and electrically connected to the first electrode (e.g. 5 of C1).  See Kawashita at para. [0001] – [0171], figs. 1-50.

14. The semiconductor apparatus according to claim 13 (see fig. 21 above showing stacking and fig. 45), 
	wherein the recess (e.g. 7 of C1) is provided in the first chip (C1), - 22 -1019231OUS01 
	wherein the recess (e.g. 7 of C1) has an inner wall and a bottom surface, 
	wherein the first electrode (e.g. 5 of C1) is exposed from the bottom surface of the recess, and 	
	wherein the through hole (e.g. 7 of C2) is formed in a region overlapping the first electrode (e.g. 5 of C1) and the protrusion (4/5 of C2) in the plan view, para. [0113] – [0114], para. [0151] – [0154].

15. The semiconductor apparatus according to claim 14 (see fig. 21 above showing stacking and fig. 45), 
	wherein the first chip (C1) includes an insulating layer (2), and 
	wherein the recess (e.g. 7 of C1) is formed by the first electrode (e.g. 5 of C1) and the insulating layer (2), para. [0113] – [0114], para. [0151] – [0154].

16. The semiconductor apparatus according to claim 13, (see fig. 21 above showing stacking and fig. 45) wherein the second electrode (9/6 of C2) is formed continuously (e.g. there are no breaks of discontinuities in layer 9/6 of C2) from the first electrode (e.g. 5 of C1) to a first para. [0113] – [0114], para. [0151] – [0154].

In a second interpretation-

Kawashita anticipates or teaches:
13. A semiconductor apparatus comprising (see fig. 21 above showing stacking and fig. 45; also see figs. 24, 43-44 and 47): 
	a first chip (C1) including a first electrode (e.g. 5 of C1) and having one of a recess (e.g. recess 7) and a protrusion; 
	a second chip (C2) having the other one of the recess and the protrusion (e.g. protrusion 4 or laminate of 4/5/9/6), the protrusion being positioned into the recess (e.g. 7 of C1); 
	an adhesive (23 in fig. 45) disposed between the first chip and the second chip; 
	a through hole (e.g. 7 of C1) formed in a region overlapping the first electrode (e.g. 5 of C1) in a plan view and extending [e.g. to; see 35 USC 112 rejection above] the second chip; and 
	a second electrode (first interpretation 9/6 of C1; second interpretation 4 or laminate of 4/5/9/6 of C2; third interpretation 9/6 of C1+4/5/9/6 of C2) formed in the through hole (e.g. 7 of C1) and electrically connected to the first electrode (e.g. 5 of C1).  See Kawashita at para. [0001] – [0171], figs. 1-50.

14. The semiconductor apparatus according to claim 13 (see fig. 21 above showing stacking and fig. 45), 
	wherein the recess (e.g. 7 of C1) is provided in the first chip (C1), - 22 -1019231OUS01 
	wherein the recess (e.g. 7 of C1) has an inner wall and a bottom surface, 

	wherein the through hole (e.g. 7 of C1) is formed in a region overlapping the first electrode (e.g. 5 of C1) and the protrusion (4 or laminate of 4/5/9/6 of C2) in the plan view, para. [0113] – [0114], para. [0151] – [0154].

15. The semiconductor apparatus according to claim 14 (see fig. 21 above showing stacking and fig. 45), 
	wherein the first chip (C1) includes an insulating layer (2), and 
	wherein the recess (e.g. 7 of C1) is formed by the first electrode (e.g. 5 of C1) and the insulating layer (2), para. [0113] – [0114], para. [0151] – [0154].

16. The semiconductor apparatus according to claim 13, (see fig. 21 above showing stacking and fig. 45) wherein the second electrode (e.g. with third interpretation 9/6 of C1+4/5/9/6 of C2) is formed continuously from the first electrode (e.g. 5 of C1) to a first surface of the second chip (C2), the first surface being opposite to a second surface of the second chip (C2) having the recess or the protrusion (e.g. 4 of C2), para. [0113] – [0114], para. [0151] – [0154].

17. The semiconductor apparatus according to claim 13, wherein a height of the protrusion (e.g. with interpretation laminate of 4/5/9/6 of C2) is higher than a height of the recess (e.g. 7 of C1)   

Regarding claim 18:
	It would have been obvious to one of ordinary skill in the art form “semiconductor apparatus according to claim 13, wherein the adhesive has a smaller thickness in a region overlapping the protrusion in the plan view than in a region not overlapping the protrusion in the plan view” because in Kawashita’s fig. 45 the adhesive (45) disposed between the first chip (C1) .


Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita, as applied to claim 13 above, and further in view of Ojefors et al., US Publication No. 2011/0001173 A1.

Regarding claim 19:
Kawashita teaches all the limitations of claim 13 above, and further teaches the second chip comprises a silicon substrate at para. [0075].
Kawashita does not expressly teach a detection unit configured to detect an electromagnetic wave.
In an analogous art, Ojefors teaches 
19. The semiconductor apparatus according to claim 13 (see figs. 1-3), 
	wherein a second chip (“integrated on a single chip” at para. [0079]) comprises a silicon substrate (5), and a detection unit (3) configured to detect an electromagnetic wave (“electromagnetic THz radiation 5” at para. [0079]), 
	(see fig. 3b) wherein the silicon substrate (15) is disposed between the detection unit (3; antenna 7) and…See Ojefors at para. [0079] – [0087].
	
	One of ordinary skill in the art modifying the teachings of Kawashita with Ojefors to form the second chip to have a detection unit would form “wherein the silicon substrate is disposed between the detection unit and the first chip” because in Kawashita the second chip is stacked on the first chip.


	Ojefors further teaches:
20. The semiconductor apparatus according to claim 19, (see figs. 1-3) wherein the second chip further comprises an output circuit (4/6) configured to output an electric signal to the outside, the electric signal being based on a terahertz wave (“electromagnetic THz radiation 5” at para. [0079]) received by an antenna (2) that includes a second electrode (e.g. Vbias, Vdd or ac gnd connections in fig. 2).  See Ojefors at para. [0079] – [0087].

	Regarding claim 20:
	One of ordinary skill in the art modifying the teachings of Kawashita with Ojefors to form Kawashita’s second chip to have a detection unit would find it obvious to form an antenna that includes the second electrode because Ojefors teaches the antenna (2) includes electrodes (e.g. Vbias, Vdd or ac gnd connections in fig. 2)

	Ojefors further teaches:
21. An image forming apparatus comprising: 
	the semiconductor apparatus according to claim 20; and 
	an image processing unit configured to form an image based on the electric signal (e.g. imaging system at para. [0060], [0105])

para. [0013] – [0015].

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Noda, US Publication No. 2013/0313674 A1 (e.g. fig. 2 for electromagnetic wave detector)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021